It was charged by complaint and information that on April 1, 1939, in Brown County, Texas, appellant sold whisky to J. M. Rich. By proper averments it was alleged that Brown County was dry territory. It was also alleged that appellant had been convicted of an offense of like character on the 20th day of July, 1937. Upon conviction appellant's punishment was assessed at a fine of $500.00.
There is incorporated in the transcript what is denominated a statement of facts. It is not approved by the trial judge and is not shown to have ever been filed in the trial court. It is not subject to consideration.
A number of bills of exception are found in the record. As qualified no error is manifest. Some cannot be appraised in the absence of the facts.
The judgment is affirmed.
                    ON MOTION FOR REHEARING.